Citation Nr: 0634372	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-41 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a displaced disc 
and, if so, whether service connection is now warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for injury to the right 
knee and, if so, whether service connection is now warranted.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for injury to the left 
knee and, if so, whether service connection is now warranted.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fracture of the 
left wrist and, if so, whether service connection is now 
warranted.  





REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1959.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The reopened claim for service connection for a displaced 
disc, as well as the issues of entitlement to service 
connection for right and left knee injuries and fracture of 
the left wrist, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1993 RO rating decision declined 
to reopen the veteran's claim for service connection for a 
displaced disc on the basis that no new and material evidence 
had been submitted since its prior denial.  

2.  Additional evidence submitted since September 1993 on the 
issue of service connection for a displaced disc is new and 
material as it includes medical evidence that raises a 
reasonable possibility of substantiating the claim.  
CONCLUSIONS OF LAW

1.  The RO's September 1993 decision denying service 
connection for a displaced disc is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103 (1993).

2.  The evidence added to the record subsequent to the RO's 
September 1993 rating decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a displaced disc, it is the Board's conclusion 
that it is not precluded from now adjudicating the question 
of whether the claim is reopened.  This is so because the 
Board is taking action favorable to the veteran by reopening 
the claim and granting the claim only to this extent, which, 
at this point, poses no risk of prejudice to the veteran.  
See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran seeks to establish service connection for a 
displaced disc.  See November 2003 VA Form 21-4138; April 
2004 notice of disagreement (NOD).  The RO has confirmed and 
continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  
A decision issued by the Montgomery, Alabama, RO in September 
1993 declined to reopen the veteran's claim for entitlement 
to service connection for a displaced disc on the basis that 
no new and material evidence had been submitted since its 
prior final decision.  The claim had previously been denied 
on the basis that there was no evidence of a definite 
orthopedic abnormality and because the veteran's back 
condition of spina bifida was developmental in nature and not 
a disease or disability for which compensation was payable.  
See March 1960 rating decision; April 14, 1960 notice letter.  
The RO notified the veteran of its September 1993 decision by 
letter dated September 27, 1993, but he did not file a timely 
appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.302(a) (1993) (a NOD must be filed within 60 days from the 
date that the agency of original jurisdiction (AOJ) mails the 
Statement of the Case (SOC), or within the remainder of the 
one-year period from the date of mailing of the notification 
of the appealed determination, whichever period ends later).  
An unappealed determination of the AOJ is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2006).  

The veteran filed a claim to reopen in November 2003, and 
this appeal ensues from the April 2004 rating decision issued 
by the Montgomery, Alabama, RO, which confirmed and continued 
the previous denial of service connection for a displaced 
disc.  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  If the claimant presents 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Evidence before the RO in September 1993 included the 
veteran's service medical records, which contain several 
references to back problems.  At the time of his discharge 
from service, clinical evaluation of the veteran's spine 
showed mild low back strain, but no indication of disc 
disease.  Spina bifida occulta was considered as shown by x-
ray, but this was not considered the cause of back strain.  
See October 1959 report of medical examination.  The service 
medical records support this finding.  See health records 
dated October 1959; October 1959 record from the US Army 
Hospital at Fort Carson.  The evidence before the RO also 
included a February 1960 VA compensation and pension (C&P) 
examination, during which x-rays of the veteran's spine were 
taken and revealed no evidence of abnormality; a January 1988 
VA record referencing a complaint of back pain in conjunction 
with difficulty voiding; and a November 1992 record reporting 
that x-rays revealed increased lumbar lordosis with mild 
degenerative changes.  

Evidence added to the record since the RO's 1993 decision 
includes a May 2003 Magnetic Resonance Imaging (MRI) of the 
lumbar spine, which was not previously considered and is thus 
considered new.  The MRI revealed broad-based disc bulges at 
L3-4 without focal disc herniation, which was slightly 
asymmetric to the right of the midline.  There was also a 
suggestion of a lateral disc bulge at L3-4 on the right; 
broad-based disc bulge without focal disc herniation at L4-5; 
and some mild diffuse degenerative changes.  A July 2003 
letter from Dr. Sammons, also considered new, reports that 
after examining the veteran and reviewing x-rays, there was 
no evidence of spina bifida or spondylolisthesis.  These 
records are considered material, as they raise a reasonable 
possibility of substantiating the claim.  More specifically, 
they suggest that the veteran did not have spina bifida 
during service and that he currently suffers from a back 
disability.  Having found that new and material evidence has 
been presented since the last final denial of the veteran's 
claim for service connection for a displaced disc, the claim 
is reopened for review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for a displaced disc is 
reopened.  To this extent only, the appeal is granted.


REMAND

In addition to the need for additional development of the 
evidence to decide the reopened claim for service connection 
for a displaced disc, review of the record indicates that 
further development is also warranted before a decision can 
be made on the other three service connection claims.  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  See Kent v. Nicholson, No. 04-181 (March 
31, 2006).  

A January 2004 letter informed the veteran of what the 
evidence must show to establish entitlement to service 
connection and of the need to submit new and material 
evidence in order for his previously denied claim to be 
reconsidered.  This letter did not provide notice, however, 
as to what evidence was needed to satisfy that element(s) of 
service connection that had been lacking before, as required 
by Kent.  As the veteran's claims for entitlement to service 
connection for injury to the bilateral knees and fracture of 
the left wrist are being remanded for additional development, 
the RO should send notice to the veteran as required by Kent.  

A November 2002 VA counseling record/narrative report 
indicates that the veteran was then drawing benefits from the 
Social Security Administration (SSA).  No request for records 
from the SSA has ever been made.  Medical records from SSA 
pertaining to any original or continuing award of disability 
benefits should be requested and associated with the claims 
file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA treatment records from January 1988, from June 1988 
through January 1993, and from October 2002 to January 2004, 
have been associated with the claims folder.  Due to the 
substantial gap in treatment received, it is unclear whether 
these records comprise the veteran's complete record.  As 
such, the RO should request the veteran's complete VA 
records.  

The July 2003 letter from Dr. Sammons reports that he had 
seen the veteran for problems related to his back.  No 
treatment records, however, have been obtained from Dr. 
Sammons.  The RO should request the veteran's authorization 
for release of any and all treatment records.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination 
will be provided or a medical opinion obtained if review of 
the evidence of record reveals that an examination or opinion 
is necessary for a decision to be rendered.  The veteran was 
seen with complaints of back pain in service and was 
diagnosed with mild low back strain and spina bifida occulta.  
The May 2003 MRI of the veteran's lumbar spine revealed 
broad-based disc bulging without focal disc herniation at L3-
4 and L4-5 and some mild diffuse degenerative changes.  Dr. 
Sammons has reported that the veteran does not suffer from 
spina bifida, as was reported during service.  Based on the 
evidence of in-service back complaints, the apparent 
misdiagnosis of spina bifida, and the recent evidence showing 
that the veteran suffers from disc bulges at several levels 
of his lumbar spine, a medical examination should be 
conducted for the purpose of ascertaining the current back 
disability diagnosis or diagnoses and for an opinion on the 
etiology of any diagnosed condition.  

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of failing 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen his previously denied claims for 
service connection for injury to the 
bilateral knees and fracture of the left 
wrist, as required by Kent v. Nicholson, 
No. 04-181 (March 31, 2006).  

2.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.  

3.  Obtain the veteran's complete records 
of VA treatment, which apparently is 
provided through the Birmingham VA 
medical facilities.  

4.  Request authorization from appellant 
for release of records from Dr. Sammons.

5.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current back disability 
diagnosis or diagnoses.  For each 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosed disability is 
related to events in service.  The 
examiner should explain the reason(s) for 
the opinion(s).  The claims folder should 
be made available to the examiner for 
review.  

6.  Thereafter, readjudicate the claims.  
If any decision remains adverse to the 
veteran, issue an updated Supplemental 
Statement of the Case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


